Plaintiff in error, Lex Lane, was convicted on an information charging that he did have possession of 25 half pints of whisky with the unlawful intention of selling the same. An the 3d day of May, 1919, judgment was rendered, in accordance with the verdict of the jury, and he was sentenced to be confined in the county jail for 30 days and pay a fine of $50. From the judgment, he appeals.
No brief has been filed, and, when the case was called for final submission, no appearance was made on behalf of plaintiff in error. Thereupon the Attorney General moved the court to affirm the judgment. A cursory examination of the record discloses there is no merit whatever in the various errors assigned.
The judgment of the lower court is affirmed. Mandate forthwith.